                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IAN ILJAS,                                           Case No. 18-cv-00136-JST
                                                        Plaintiff,
                                   8
                                                                                              ORDER GRANTING IN PART AND
                                                  v.                                          DENYING IN PART MOTIONS FOR
                                   9
                                                                                              SUMMARY JUDGMENT
                                  10     RIPLEY ENTERTAINMENT INC.,
                                                                                              Re: ECF Nos. 53, 54
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff Ian Iljas’s motion for summary adjudication. ECF No. 53. In
                                  14   the alternative, Iljas seeks partial summary adjudication as to liability, leaving a jury to decide
                                  15   damages. ECF No. 53 at 2. Iljas seeks summary adjudication of the following claims:
                                  16          1. Failure to Pay Vested Vacation Time in Violation of California Labor Code § 227.3
                                  17              (Fourth Cause of Action);
                                  18          2. Failure to Provide Accurate Itemized Wage Statements in Violation of California
                                  19              Labor Code § 226 (Fifth Cause of Action);
                                  20          3. Failure to Pay All Earned Wages at Separation of Employment in Violation of
                                  21              California Labor Code §§ 201, 203 (Sixth Cause of Action); and
                                  22          4. Failure to Provide Employment and Personnel Files in Violation of California Labor
                                  23              Code §§ 226, 1198.5 (Ninth Cause of Action).
                                  24   ECF No. 53 at 2. Defendant Ripley Entertainment, Inc. (“Ripley”) has filed a response in
                                  25   opposition. ECF No. 60. Iljas has filed a reply. ECF No. 66.
                                  26          Also before the Court is Ripley’s motion for partial summary judgment. ECF No. 54.
                                  27   Ripley seeks partial summary judgment regarding the following claims and issues:
                                  28
                                                                                          1
                                   1          1. Discrimination Based on Age in Violation of California Government Code § 12940

                                   2              (First Cause of Action)

                                   3          2. Sanctions under Federal Rule of Civil Procedure 11 (Second Cause of Action)

                                   4          3. Breach of Implied Employment Agreement (Third Cause of Action)

                                   5          4. Failure to Provide Accurate Itemized Wage Statements in Violation of California

                                   6              Labor Code § 226 (Fifth Cause of Action)

                                   7          5. Severance Pay (Sixth and Eighth Causes of Action)

                                   8          6. Unpled Cause of Action for Failure to Accommodate a Disability

                                   9          7. Wrongful Termination in Violation of Public Policy (Seventh Cause of Action)

                                  10   ECF No. 54 at 2-3; ECF No. 67 at 17-19. Iljas opposes the motion. ECF No. 62. Ripley has filed

                                  11   a reply. ECF No. 67.

                                  12          For the reasons below, the Court will grant both motions in part and deny them in part.
Northern District of California
 United States District Court




                                  13   I.     BACKGROUND

                                  14          Iljas brings suit against his former employer, Ripley, for nine causes of action asserting

                                  15   employment discrimination and various wage and hour violations. ECF No. 1.

                                  16          Iljas is 68 years old. See ECF No. 63 (“Iljas Decl.”) ¶ 1. Iljas started working for Ripley

                                  17   on June 22, 1973 as a cashier and continued to work at Ripley for the next 44 years. Id. ¶ 2. Over

                                  18   the course of his career, Iljas held several managerial positions at Ripley, including overseeing the

                                  19   Guinness Museum of World Records and the World of the Unexplained Magic Shop. Id. Iljas

                                  20   spent most of his career as the General Manager of the Ripley’s Believe It or Not Museum in San

                                  21   Francisco. Id. During his tenure, Iljas won many internal awards: He was a six-time winner of

                                  22   the Chuck Thielen award, a two-time winner of the Outstanding Guest Services Award, and a two-

                                  23   time winner of the Manager of the Year Award. Id. at 13. Iljas was never formally reprimanded

                                  24   or written up during his time at Ripley. ECF No. 65 (“Sheik Decl.”) at 115.

                                  25          In 2010, Ripley remodeled the San Francisco museum location that Iljas managed. Id. at

                                  26   117. After the remodel, attendance at the site declined. Id. at 113. Ripley blamed the decline in

                                  27   part on Iljas’s managerial skills. Id. at 111. In reaction to this decline, Ripley “transition[ed]”

                                  28   Iljas out of his role as General Manager of the San Francisco museum and into a new role as
                                                                                          2
                                   1   “Senior Manager for Special Projects.” ECF No. 56 (“Rubin Decl.”) at 9-10; Iljas Decl. ¶ 6.

                                   2   Iljas’s previous position as General Manager was ultimately given to a 29-year-old. Sheik Decl. at

                                   3   264. However, attendance at the San Francisco location did not improve. Id. at 151. The “Senior

                                   4   Manager for Special Projects” role was created specifically for Iljas and ceased to exist after he

                                   5   was terminated. Rubin Decl. at 47. While in that role, Iljas received an Exhibit Trophy Award for

                                   6   his work. Iljas Decl. ¶ 6.

                                   7          James Pattison, Jr., is the current President of Ripley. Id. at 11. Scott Line is the former

                                   8   Vice President of Legal and Business Development at Ripley. Rubin Decl. ¶ 2. On several

                                   9   occasions, these members of upper management asked Iljas about his plans to retire or reminded

                                  10   him about his pension benefits. See, e.g., Sheik Decl. at 202-03 (Pattison); id. at 206-07 (Line);

                                  11   Iljas Decl. ¶ 4 (Line); id. at 6 (Pattison). During at least one of these conversations, Iljas told Line

                                  12   that he did not want to retire and wanted to keep working for Ripley. Iljas Decl. ¶ 4.
Northern District of California
 United States District Court




                                  13          Iljas points to various comments made by Pattison and Line which he perceived as

                                  14   indicating discriminatory animus towards older employees. Iljas Decl. at 28 (Pattison referencing

                                  15   the “end of the line” for Iljas and describing 44 years with the company as “too long”); Sheik

                                  16   Decl. at 62 (same); id. at 64-65 (same); id. at 204-05 (same); id. at 155 (Line discussing “need to

                                  17   focus on . . . bringing in a next generation”); id. at 157 (same, also noting “we had a generation of

                                  18   managers that were, you know, getting older”); id. at 35 (Pattison observing that “from young

                                  19   people, you want to try to learn something from them because they think differently, they act

                                  20   differently . . . because we’re in a family-attraction business, we’re looking for young ideas and,

                                  21   you know, new people coming in”).

                                  22          Several other employees have complained about a discriminatory culture at Ripley, as well

                                  23   as specific ageist comments made by management. See, e.g., ECF No. 64 (“Meyer Decl.”) ¶¶ 12-

                                  24   13 (Pattison making repeated comments about the health, age, and retirement of an employee in

                                  25   his late 50s); id. ¶ 14 (Pattison regularly declaring in weekly meetings that he “doesn’t trust

                                  26   anyone over 40 to make decisions” and “wanted people in their 20’s” around him); id. ¶ 15

                                  27   (Pattison telling same employee that he needed to “pass the torch” and “teach the young,”

                                  28   criticizing employee for being “old and stubborn” and not “embracing technology,” and
                                                                                          3
                                   1   explaining that he did not want to work with “fossils and dinosaurs”); Sheik Decl. at 217 (another

                                   2   employee reporting that she resigned after Ripley’s Chief Financial Officer, Darren Loblaw, asked

                                   3   how old she was and when she planned on retiring, and told her she “look[ed] pretty worn out”);

                                   4   id. at 221-22 (Loblaw noting the need to bring in “young people who are good with technology”).

                                   5          On December 11, 2014, Line told Iljas that his employment would be terminated in March

                                   6   2015. Sheik Decl. at 143. However, this decision was reversed in February 2015 and Iljas

                                   7   continued to work. Id. at 120-21. In October 2015, Ripley attempted to throw Iljas a “surprise”

                                   8   retirement party planned by Pattison and Loblaw, but it did not come to fruition. Iljas Decl. ¶ 5.

                                   9          Ultimately, Ripley permanently terminated Iljas on July 31, 2017. ECF No. 55 (“McNulty

                                  10   Decl.”) ¶ 7; Iljas Decl. at 30, 32. Ripley did not provide him with a final paycheck until August 9,

                                  11   2017. ECF No. 53-1 at 60. At the time of termination, Iljas’s hourly rate was $40.38. Id. at 54-

                                  12   55. As part of his final payment, Ripley paid Iljas for 120 hours of vacation time he had accrued
Northern District of California
 United States District Court




                                  13   but not used that year, but Ripley did not pay for the other 5,000 unused vacation hours accrued

                                  14   over the course of Iljas’s employment. Id. at 62.

                                  15   II.    LEGAL STANDARD

                                  16          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  17   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  18   A dispute is genuine only if there is sufficient evidence for a reasonable trier of fact to resolve the

                                  19   issue in the nonmovant’s favor, and a fact is material only if it might affect the outcome of the

                                  20   case. Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014)

                                  21   (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986)). The court must draw all

                                  22   reasonable inferences in the light most favorable to the nonmoving party. Johnson v. Rancho

                                  23   Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1018 (9th Cir. 2010).

                                  24          Where the party moving for summary judgment would bear the burden of proof at trial,

                                  25   that party “has the initial burden of establishing the absence of a genuine issue of fact on each

                                  26   issue material to its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474,

                                  27   480 (9th Cir. 2000). Where the party moving for summary judgment would not bear the burden of

                                  28   proof at trial, that party “must either produce evidence negating an essential element of the
                                                                                           4
                                   1   nonmoving party’s claim or defense or show that the nonmoving party does not have enough

                                   2   evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &

                                   3   Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party satisfies

                                   4   its initial burden of production, the nonmoving party must produce admissible evidence to show

                                   5   that a genuine issue of material fact exists. Id. at 1102-03. If the nonmoving party fails to make

                                   6   this showing, the moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477

                                   7   U.S. 317, 322-23 (1986).

                                   8   III.   ANALYSIS

                                   9          A.      Failure to Pay Vested Vacation Time (Fourth Cause of Action)

                                  10          Iljas requests summary adjudication regarding Ripley’s alleged violation of California

                                  11   Labor Code § 227.3. ECF No. 53 at 11. The Court will grant summary adjudication in part and

                                  12   deny it in part: Ripley is liable for violating this provision as a matter of law, but there remains a
Northern District of California
 United States District Court




                                  13   genuine dispute of fact regarding the calculation of damages.

                                  14          Section 227.3 provides that “whenever a contract of employment or employer policy

                                  15   provides for paid vacations, and an employee is terminated without having taken off his vested

                                  16   vacation time, all vested vacation shall be paid to him as wages at his final rate in accordance with

                                  17   such contract of employment or employer policy respecting eligibility or time served; provided,

                                  18   however, that an employment contract or employer policy shall not provide for forfeiture of vested

                                  19   vacation time upon termination.” Cal. Lab. Code § 227.3 (emphasis added). Under California

                                  20   law, “vacation pay is not a gratuity or a gift, but is, in effect, additional wages for services

                                  21   performed.” Suastez v. Plastic Dress-Up Co., 31 Cal. 3d 774, 779 (1982). When, by policy or

                                  22   contract, an employer offers vacation pay, it “constitutes deferred wages for services rendered.”

                                  23   Id. at 784. The right to vacation pay “vests as the labor is rendered.” Id. (internal quotation

                                  24   marks omitted); see also Owen v. Macy’s, Inc., 175 Cal. App. 4th 462, 469 (2009) (“vacation pay

                                  25   vests as it is earned”). This means that a terminated employee must “be paid in wages for a pro

                                  26   rata share of his vacation pay.” Suastez, 31 Cal. 3d at 784.

                                  27          Vested vacation pay is “protected from forfeiture by section 227.3.” Id. In this context,

                                  28   “forfeiture” refers to an “employer [taking] away the employee’s vested vacation time.” Reznik v.
                                                                                           5
                                   1   Int’l Bus. Machs. Corp., No. 15-CV-02419-YGR, 2016 WL 3162229, at *2 (N.D. Cal. June 7,

                                   2   2016) (citation omitted). California courts distinguish policies that constitute forfeitures from

                                   3   those that set limits on the accrual of future vacation time. Id. Courts have permitted vacation

                                   4   policies “that warn employees, in advance, that they will cease to accrue vacation time

                                   5   accumulated in excess of an announced limit.” Owen, 175 Cal. App. 4th at 470. However, an

                                   6   employer cannot reclaim a benefit that they have offered and the employee has already earned.

                                   7   See Johnson v. Sky Chefs, Inc., No. 11-CV-05619-LHK, 2012 WL 4483225, at *7 (N.D. Cal. Sept.

                                   8   27, 2012). Thus, “use-it-or-lose-it” policies, wherein an employee’s vested vacation time “is

                                   9   confiscated if unused within a specific time period,” are treated as impermissible forfeitures

                                  10   prohibited under § 227.3. Reznik, 2016 WL 3162229, at *2; see also Molina v. Lexmark Int’l,

                                  11   Inc., No. CV 08-04796 MMM (FMx), 2008 WL 4447678, at *1 (C.D. Cal. Sept. 30, 2008).

                                  12          Ripley’s employee vacation policy states that “(v)acation not used by the end of the
Northern District of California
 United States District Court




                                  13   calendar year will be forfeited.” ECF No. 53-1 at 70. The “procedure” section of this policy

                                  14   states that “(a)ll Team Members are required to request vacation time off from their supervisor in

                                  15   writing.” Id. The policy also states that “(r)egular full-time Team Members are permitted 80

                                  16   hours (10 days) of paid vacation per employment year(s) up to five years. After 5 years, regular

                                  17   full-time Team Members are permitted 120 hours (15 days) of paid vacation.” Id. Ripley has not

                                  18   provided any evidence indicating that a different vacation policy governed Iljas’s 44-year period

                                  19   of employment. See id. at 28-29. Ripley’s Employee Handbook states in the “Separation” section

                                  20   that “(i)n the case of separation, your accrued vacation pay will be paid.” Id. ¶ 5.

                                  21          On its face, this policy is a forfeiture because it explicitly states that any unused vacation

                                  22   pay will be forfeited at the end of the calendar year. See id. at 70; Reznik, 2016 WL 3162229, at

                                  23   *2. Pattison has confirmed that an employee “can’t carry forward” hours past the annual cap and

                                  24   that this constitutes a “use-it-or-lose-it policy.” ECF No. 53-1 at 11, 53. According to Pattison,

                                  25   “[t]he idea of the policy is we want people to take their vacations on the year they’re intended,

                                  26   and, then, the next year, you start over.” Id. at 11. There is no way to interpret this as anything

                                  27   other than an impermissible use-it-or-lose-it policy. See Molina, 2008 WL 4447678, at *1 n.4 (“A

                                  28   ‘use it or lose it’ policy is one in which unused vacation or personal days are neither paid at the
                                                                                         6
                                   1   end of the calendar year nor rolled over to the next year.”). Thus, Ripley’s vacation policy

                                   2   constitutes an illegal forfeiture under § 227.3. See Suastez, 31 Cal. 3d at 784. Furthermore, there

                                   3   is no evidence that Ripley established a cap on vacation accrual. Thus, Ripley is liable to Iljas for

                                   4   any vacation hours that he accrued but did not use over the course of his employment.

                                   5          The more difficult issue is the extent of Iljas’s damages. Section 227.3 provides that “all

                                   6   vested vacation shall be paid to [a terminated employee] as wages at his final rate in accordance

                                   7   with such contract of employment or employer policy respecting eligibility or time served.” Cal.

                                   8   Lab. Code § 227.3. Over the course of his employment, Iljas accrued 645 days, or 5,160 hours, of

                                   9   vacation time. ECF No. 53-1 at 34-36. Defendants do not contest this point. Id.

                                  10          Nonetheless, there are material disputes of fact regarding (1) what amount of this vested

                                  11   vacation time Iljas used or was paid for during the course of his employment and (2) what amount

                                  12   of vacation time Ripley compensated Iljas for upon his termination. Ripley has produced records
Northern District of California
 United States District Court




                                  13   that Iljas took 160 of his vacation hours between 2011 and 2017. Id. at 46. Ripley does not have

                                  14   formal records indicating that Iljas took any vacation time between June 1973 and February 2011.

                                  15   Id. at 50. At termination, Ripley paid Iljas for 120 hours of vacation time accrued but not used

                                  16   that year, but did not pay for any other unused vacation hours accrued over the course of Iljas’s

                                  17   employment. Id. at 62. Iljas argues that Ripley owed him for 5,000 hours of accrued but unused

                                  18   vacation time when they terminated his employment. ECF No. 53 at 15. Iljas bases this argument

                                  19   on Ripley’s lack of affirmative records showing the contrary. Id. at 9. Thus, calculated at his final

                                  20   hourly rate of $40.38, Iljas argues that Ripley owes him $201,900. Id. at 9.

                                  21          But Iljas bears the burden of establishing the amount of damages, and Ripley’s absence of

                                  22   records is not the only evidence in the record. In his deposition, Iljas admitted to vacation

                                  23   practices that are inconsistent with taking only 160 hours of vacation over 44 years of

                                  24   employment. See ECF No. 61 at 16-19, 22. For example, Iljas usually took one or two days of

                                  25   personal vacation adjacent to the annual corporate meeting. Id. at 16. He also took at least two

                                  26   vacation trips that were paid by Ripley but that counted against his vacation time. Id. at 18-19.

                                  27   Iljas has not conclusively established that he is owed 5,000 hours of accrued but not paid vacation

                                  28   time. This is a factual inquiry that cannot be resolved on summary judgment.
                                                                                         7
                                   1          In conclusion, the Court holds that Ripley’s vacation policy violates § 227.3 as a matter of

                                   2   law. Ripley owes Iljas for any vacation pay that he accrued but did not use over the course of his

                                   3   employment. The Court also finds that Iljas accrued 5,160 hours of vacation time, which Ripley

                                   4   does not contest. However, the Court denies summary adjudication as to the number of vacation

                                   5   hours that Iljas has used or been paid for as a dispute of material fact to be decided by a jury.

                                   6          B.      Failure to Provide Itemized Wage Statements (Fifth Cause of Action)

                                   7          The second issue before the Court is whether Ripley has violated California Labor Code

                                   8   § 226 by failing to provide Iljas with accurate wage statements. Both parties move for summary

                                   9   judgment in their favor. ECF No. 53 at 16; ECF No. 60 at 15. The Court will deny Iljas’s motion

                                  10   and grant Ripley’s motion.

                                  11          Section 226(a) requires every employer to furnish “semimonthly or at the time of each

                                  12   payment of wages” an accurate itemized wage statement listing the employee’s wages and certain
Northern District of California
 United States District Court




                                  13   other specified categories of information. See Cal. Lab. Code § 226(a). An employee who suffers

                                  14   an injury under § 226(a) may recover damages under § 226(e). Id. § 226(e)(1). An employee is

                                  15   deemed to suffer an injury for purposes of § 226(e) if “the employer fails to provide a wage

                                  16   statement” or if the employer “fails to provide accurate and complete information as required by

                                  17   any one or more of items (1) to (9), inclusive, of subdivision (a).” Id. §§ 226(e)(2)(A), (B). A

                                  18   claim for damages under § 226(e) requires a showing of three elements: “(1) a violation of

                                  19   Section 226(a); (2) that is ‘knowing and intentional’; and (3) a resulting injury.” Willner v.

                                  20   Manpower Inc., 35 F. Supp. 3d 1116, 1128 (N.D. Cal. 2014); see also Reinhardt v. Gemini Motor

                                  21   Transp., 879 F. Supp. 2d 1138, 1141 (E.D. Cal. 2012).

                                  22          Iljas offers no evidence in support of this claim. He has not submitted any wage

                                  23   statements, deficient or otherwise. Iljas places great weight on Ripley’s failure to provide wage

                                  24   statements after Iljas’s employment ended, and in fact Ripley does not dispute that it failed to

                                  25   provide such statements. On September 25, 2017, Iljas’s attorney informally requested his wage

                                  26   statements and personnel files from Ripley. ECF No. 53-1 at 133. Ripley failed to produce the

                                  27

                                  28
                                                                                          8
                                   1   wage statements at that time or subsequently.1 However, Iljas never served formal discovery on

                                   2   Ripley that would have compelled production of these statements or obtained an admission or

                                   3   interrogatory response showing that the statements were inaccurate, incomplete, or not timely

                                   4   provided. Even Iljas’s declaration in opposition to Ripley’s summary judgment motion is silent on

                                   5   this issue. See ECF No. 63.

                                   6           In his opposition to Ripley’s motion, Iljas acknowledges that “[i]t is . . . unknown (not

                                   7   undisputed) whether those non-existent wage statements complied with Labor Code section 226.”

                                   8   ECF No. 62 at 29 (emphasis omitted). This knowledge gap does not help Iljas. Given that Ripley

                                   9   has shown that Iljas “does not have enough evidence of an essential element to carry [his] ultimate

                                  10   burden of persuasion at trial,” Nissan, 210 F.3d at 1102, Iljas must now produce admissible

                                  11   evidence to show that a genuine issue of material fact exists, id. at 1102-03. Because he has not

                                  12   done so, the Court will grant summary judgment to Ripley on this claim. Cf. Keenan v. Allan, 91
Northern District of California
 United States District Court




                                  13   F.3d 1275, 1279 (9th Cir.1996) (It is not the court’s task “to scour the record in search of a

                                  14   genuine issue of triable fact. We rely on the nonmoving party to identify with reasonable

                                  15   particularity the evidence that precludes summary judgment.” (quoting Richards v. Combined Ins.

                                  16   Co., 55 F.3d 247, 251 (7th Cir.1995)).

                                  17           C.      Failure to Pay All Earned Wages at Separation (Sixth Cause of Action)

                                  18           The issue before the Court is whether Ripley is liable for the failure to pay all earned

                                  19   wages at separation of employment. Iljas alleges that Ripley violated California Labor Code

                                  20   § 201 by failing to issue his final paycheck at the time of discharge and by failing to include all

                                  21   owed vacation pay in this final paycheck. ECF No. 53 at 17-18. Iljas requests summary judgment

                                  22   in his favor. Id. at 2.

                                  23           Section 201(a) provides that “[i]f an employer discharges an employee, the wages earned

                                  24
                                       1
                                  25     At the hearing on these motions, Ripley acknowledged that it was required to produce the wage
                                       statements unprompted pursuant to the Northern District of California’s Initial Discovery
                                  26   Protocols for Employment Cases Alleging Adverse Action. See
                                       https://www.cand.uscourts.gov/filelibrary/3308 (General Order 71 adopting protocols (“G.O. 71”);
                                  27   https://www.cand.uscourts.gov/news/223 (announcement regarding protocols’ renewal). Close
                                       inspection of the protocols, however, shows that they were adopted only for cases filed on or after
                                  28   February 1, 2018. See G.O. 71 at 1. The instant case was filed on January 8, 2018, before the
                                       protocols were in effect.
                                                                                        9
                                   1   and unpaid at the time of discharge are due and payable immediately.” Cal. Lab. Code § 201. If

                                   2   an employer “willfully” fails to pay these wages on the day they are owed, “the wages of the

                                   3   employee shall continue as a penalty from the due date thereof at the same rate until paid or until

                                   4   an action therefor is commenced.” Id. § 203. “The purpose of section 203 is to compel the

                                   5   prompt payment of earned wages; the section is to be given a reasonable but strict construction.”

                                   6   Barnhill v. Robert Saunders & Co., 125 Cal. App. 3d 1, 7 (Ct. App. 1981). “As used in section

                                   7   203, ‘willful’ merely means that the employer intentionally failed or refused to perform an act

                                   8   which was required to be done.” Id (emphasis omitted).

                                   9                         1.      Issuance of Final Paycheck

                                  10          First, Iljas claims that Ripley violated § 201 by failing to provide his final paycheck upon

                                  11   termination, entitling him to damages under § 203. ECF No. 53 at 17-18. Ripley terminated

                                  12   Iljas’s employment on July 31, 2017 but did not provide him with a final paycheck until August 9,
Northern District of California
 United States District Court




                                  13   2017. ECF No. 53-1 at 60. Iljas’s hourly rate at the time of termination was $40.38. Id. at 61.

                                  14   Iljas requests 9 days’ waiting time penalties, amounting to $2,907.36. ECF No. 53 at 18. Ripley

                                  15   has not offered any opposition to this claim. See ECF No. 60. Therefore, the Court grants

                                  16   summary adjudication in Iljas’s favor as to Ripley’s violation of § 201(a) and awards Iljas

                                  17   $2,907.36 in damages pursuant to § 203.

                                  18                         2.      Vacation Pay

                                  19          Second, Iljas claims his final paycheck violated § 201 because it failed to compensate him

                                  20   for all accrued but unused vacation time, as discussed above. ECF No. 53 at 18. Thus, Iljas

                                  21   argues Ripley owes him further waiting time penalties. Id. Because the Court has already found

                                  22   there is a genuine dispute of fact as to the number of accrued but unused and unpaid hours of

                                  23   vacation time Ripley owes to Iljas, the Court denies summary judgment on this claim.

                                  24          D.      Failure to Provide Employment and Personnel Files (Ninth Cause of Action)

                                  25          The next issue before the Court is whether Ripley is liable for failing to provide Iljas with

                                  26   his employment and personnel files on request. ECF No. 1 at 17. Ripley has offered no

                                  27   opposition.

                                  28          California Labor Code § 226(b) requires employers “to keep the information required by
                                                                                        10
                                   1   subdivision (a)” and affords “current and former employees the right to inspect or receive a copy

                                   2   of records pertaining to their employment, upon reasonable request to the employer.” Cal. Lab.

                                   3   Code § 226. An employer who receives a reasonable request “shall comply with the request as

                                   4   soon as practicable, but no later than 21 calendar days from the date of the request.” Id. § 226(c).

                                   5   The failure to comply within this timeframe “entitles the current or former employee . . . to

                                   6   recover a seven-hundred-fifty-dollar ($750) penalty from the employer.” Id. § 226(f). “An

                                   7   employee may also bring an action for injunctive relief to ensure compliance with this section, and

                                   8   is entitled to an award of costs and reasonable attorney’s fees.” Id. § 226(h).

                                   9          Similarly, Section 1198.5 affords “[e]very current and former employee . . . the right to

                                  10   inspect and receive a copy of the personnel records that the employer maintains relating to the

                                  11   employee’s performance or to any grievance concerning the employee.” Cal. Lab. Code

                                  12   § 1198.5(a). Section 432 provides that “[i]f an employee or applicant signs any instrument
Northern District of California
 United States District Court




                                  13   relating to the obtaining or holding of employment, he shall be given a copy of the instrument

                                  14   upon request.” Id. § 432. An employer is required to make these records available within “30

                                  15   calendar days from the date the employer receives a written request” unless agreed otherwise. Id.

                                  16   § 1198.5(b). The failure to comply within this timeframe entitles the requesting party to “recover

                                  17   a penalty of seven hundred fifty dollars ($750) from the employer.” Id. § 1198.5(k). “A current or

                                  18   former employee may also bring an action for injunctive relief to obtain compliance with this

                                  19   section, and may recover costs and reasonable attorney’s fees in such an action.” Id. § 1198.5(l).

                                  20          On September 25, 2017, Iljas requested his wage statements and personnel files from

                                  21   Ripley. ECF No. 53-1 at 133. Ripley has failed to produce wage statements. Thus, as a matter of

                                  22   law, Ripley has violated § 226(c), which entitles Iljas to recover a $750 penalty under § 226(f).

                                  23   Ripley provided Iljas with his personnel files 128 days after his request, which violates the 30-day

                                  24   requirement in § 1198.5(b). ECF No. 53-1 at 144. Thus, Iljas is entitled to recover a $750 penalty

                                  25   under § 1198.5(k). Therefore, the Court awards Iljas $1,500 in penalties. Pursuant to §§ 226(h)

                                  26   and 1198.5(l), the Court further orders that Iljas may recover his costs and reasonable attorneys’

                                  27   fees as to this cause of action upon application.

                                  28
                                                                                           11
                                   1          E.      Discrimination Based on Age (First Cause of Action)

                                   2          Ripley moves for summary judgment on Iljas’s claim for age discrimination in violation of

                                   3   California’s Fair Employment in Housing Act (“FEHA”). Iljas claims that he was “subjected to

                                   4   adverse treatment, denied equal treatment, denied job benefits and opportunities, demoted, and,

                                   5   ultimately, had his employment terminated on account of his age.” ECF No. 1 ¶ 35. The Court

                                   6   will deny summary judgment because there remain genuine disputes of material fact to be resolved

                                   7   by a jury.

                                   8          FEHA prohibits employers from discriminating against their employees based on age. Cal.

                                   9   Gov’t Code § 12940(a). In FEHA employment discrimination cases, plaintiffs can prove their

                                  10   cases in either of two ways: “by direct or circumstantial evidence.” DeJung v. Superior Court,

                                  11   169 Cal. App. 4th 533, 549 (2008).2 When the plaintiff seeks to prove his case by indirect

                                  12   evidence, the court applies “the three-stage burden-shifting test established by the United States
Northern District of California
 United States District Court




                                  13   Supreme Court to analyze disparate treatment claims of age discrimination.” Dinslage v. City &

                                  14   Cty. of San Francisco, 5 Cal. App. 5th 368, 378 (2016) (citing McDonnell Douglas Corp. v.

                                  15   Green, 411 U.S. 792, 802-03 (1973)). “In order to make out a prima facie case of age

                                  16   discrimination under FEHA, a plaintiff must present evidence that the plaintiff (1) is over the age

                                  17   of 40; (2) suffered an adverse employment action; (3) was performing satisfactorily at the time of

                                  18   the adverse action; and (4) suffered the adverse action under circumstances that give rise to an

                                  19   inference of unlawful discrimination, i.e., evidence that the plaintiff was replaced by someone

                                  20   significantly younger than the plaintiff.” Sandell v. Taylor-Listug, Inc., 188 Cal. App. 4th 297,

                                  21   321 (2010). “A plaintiff's burden in making a prima facie case of discrimination is not intended to

                                  22   be ‘onerous.’” Id. (quoting Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253

                                  23   (1981)).

                                  24          “If the plaintiff satisfies this prima facie burden at trial, a presumption of discrimination

                                  25   arises, and the defendant must put forth legitimate, nondiscriminatory reason for its actions.”

                                  26
                                  27   2
                                        “Because California law under the FEHA mirrors federal law under Title VII,” courts look to
                                  28   both California state law as well as pertinent federal precedent when evaluating a FEHA claim.
                                       Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1219 (9th Cir. 1998).
                                                                                         12
                                   1   Dinslage, 5 Cal. App. 5th at 378. An employer’s reasons need not rest on objectively true

                                   2   information. Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1063 (9th Cir. 2002). Instead,

                                   3   courts require only that the employer “honestly believed its reason for its actions, even if its reason

                                   4   is foolish or trivial or even baseless.” Id. (citation and internal quotation marks omitted).

                                   5          If the defendant puts forth a legitimate, nondiscriminatory reason, “the plaintiff must then

                                   6   rebut these nondiscriminatory reasons with evidence of pretext.” Dinslage, 5 Cal. App. 5th at 378.

                                   7   “The plaintiff may then attack the employer's proffered reasons as mere pretexts for discrimination

                                   8   or offer other evidence of discriminatory motive, but the ultimate burden of persuasion remains on

                                   9   the plaintiff.” Id. A plaintiff may do this by producing either direct evidence of discriminatory

                                  10   motive, which need not be substantial, or circumstantial evidence that is “specific and substantial”

                                  11   evidence of pretext. Godwin, 150 F.3d at 1221-22 (internal quotation marks omitted). If the

                                  12   plaintiff succeeds in demonstrating a genuine issue of material fact as to whether the reason
Northern District of California
 United States District Court




                                  13   advanced by the employer was a pretext for discrimination, then the case proceeds beyond the

                                  14   summary judgment stage.

                                  15          By contrast, when a plaintiff opposing summary judgment presents direct evidence of a

                                  16   discriminatory motive, the court does not assess the direct evidence in the burden-shifting

                                  17   McDonnell Douglas framework. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802, 812 (9th

                                  18   Cir. 2004). “Direct evidence is ‘evidence which, if believed, proves the fact [of discriminatory

                                  19   animus] without inference or presumption.’” Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 640

                                  20   (9th Cir. 2004) (quoting Godwin, 150 F.3d at 1221) (alteration in original). To defeat summary

                                  21   judgment, the direct evidence must be “evidence directly tied to the adverse employment

                                  22   decision.” France, 795 F.3d 1170, 1173 (9th Cir. 2015) (internal quotations and citations

                                  23   omitted). “Comments demonstrating discriminatory animus may be found to be direct evidence if

                                  24   there is evidence of a causal relationship between the comments and the adverse job action at

                                  25   issue.” DeJung, 169 Cal. App. 4th at 550; see also Ezell v. Potter, 400 F.3d 1041, 1051 (7th Cir.

                                  26   2005) (“Direct evidence is evidence which can be interpreted as an acknowledgment of the

                                  27   defendant’s discriminatory intent.”). However, “stray remarks not directly tied to the

                                  28   decisionmaking process are not direct evidence capable of defeating summary judgment.” France,
                                                                                         13
                                   1   795 F.3d at 1173.

                                   2          Iljas identifies as evidence of direct discrimination three occasions where Pattison asked

                                   3   Iljas about his retirement plans; Pattison’s attempt to throw Iljas a retirement celebration; and

                                   4   comments made by Pattison and Line suggesting general, discriminatory animus towards older

                                   5   employees. See ECF No. 62 at 18-19. As to the first category, the Ninth Circuit has found that

                                   6   while retirement discussions can be circumstantial evidence of discrimination, they are not direct

                                   7   evidence of discrimination. France, 795 F.3d at 1173. Other of the comments Iljas identifies,

                                   8   however, constitute direct evidence. For example, Line referred to the stated “need to bring in that

                                   9   next generation of leaders” and Pattison testified he was “trying to bring in [a] new generation of

                                  10   leaders to the company that bring in new thoughts, new blood” and was “always talking about []

                                  11   bringing in the next [] generation and new ideas, new thinking.” ECF No. 62 at 19; see Sheridan v.

                                  12   Providence Health & Servs.-Oregon, No. 10-CV-775-PK, 2011 WL 6887160, at *2 (D. Or. Dec.
Northern District of California
 United States District Court




                                  13   29, 2011) (manager’s comments indicating that he “was engaged in a prolonged effort to replace

                                  14   older nurses on the unit” constituted direct evidence).

                                  15          In cases where plaintiffs present “both some direct evidence and some circumstantial

                                  16   evidence, it is most appropriate to consider the propriety of summary judgment under the

                                  17   McDonnell Douglas framework.” France, 795 F.3d at 1173. The Court therefore turns to that

                                  18   framework below.

                                  19                          1.      Prima Facie Case

                                  20          The court must first determine whether Iljas has established a prima facie case of age

                                  21   discrimination. It is uncontested that Iljas satisfies the first and third McDonnell Douglas

                                  22   elements because he is a member of a protected class due to age, and because he suffered an

                                  23   adverse employment action in the form of termination. Iljas Decl. ¶¶ 1-2. Ripley argues that Iljas

                                  24   cannot prove the second element because his performance was inadequate, and that he cannot

                                  25   prove the fourth element because his termination did not involve circumstances indicative of

                                  26   discrimination. ECF No. 54 at 18.

                                  27          Iljas has provided enough evidence that he was performing competently in his position to

                                  28   meet the second McDonnell Douglas element. Iljas started as a cashier in 1973 and worked his
                                                                                          14
                                   1   way up to hold several managerial positions at the company, including overseeing the Guinness

                                   2   Museum of World Records, the World of the Unexplained Magic Shop, and Ripley’s Museum.

                                   3   Iljas Decl. ¶ 2. Iljas also won many internal awards: He was a six-time winner of the Chuck

                                   4   Thielen award, a two-time winner of the Outstanding Guest Services Award, and a two-time

                                   5   winner of the Manager of the Year award. Iljas Decl. at 13. Ripley has attributed a decrease in

                                   6   attendance at its San Francisco location to Iljas’s managerial skills, but the Court concludes that

                                   7   Ripley has not provided sufficient evidence to establish that Iljas was the cause. See ECF Nos. 54

                                   8   at 9; 56 at 13. Notably in that regard, attendance has not improved since Iljas’s termination.

                                   9   Rubin Decl. at 151. When considered in conjunction with Iljas’s long career, promotions, and

                                  10   awards, Ripley has not met its burden of demonstrating as a matter of law that Iljas’s performance

                                  11   was not competent.

                                  12          Iljas has also provided enough evidence to prima facie satisfy the fourth McDonnell
Northern District of California
 United States District Court




                                  13   Douglas element. Upper management brought up retirement with Iljas on numerous occasions

                                  14   despite his repeated statements that he did not wish to retire. Iljas Decl. ¶¶ 4-5. Iljas recalls an

                                  15   incident where Pattison asked him how many years he had been employed at the company. Sheik

                                  16   Decl. at 204. When he responded with “44,” Pattison replied, “Oh, that’s too long.” Id.

                                  17          Furthermore, there is evidence that Ripley’s management suffered from a general culture

                                  18   of ageism. Edward Meyer, another former Ripley employee, has stated that he believes Iljas’s age

                                  19   influenced Pattison’s decision to fire him because “Mr. Pattison has been pushing for the past

                                  20   several years a movement to bring in younger people. I know this because Mr. Pattison has been

                                  21   very candid with me that this is his goal.” Meyer Decl. ¶ 9. According to Meyer, Pattison told

                                  22   him “that I was ‘too old’ to continue in my role and said, several times, that my opinion does not

                                  23   count anymore because I am not in the ‘target audience’ of his customers, who he has said are

                                  24   young men.” Id. ¶ 13. Meyer also recalled that “Mr. Pattison declared nearly every week that he

                                  25   ‘doesn’t trust anyone over 40 to make decisions’ and ‘wanted people in their 20’s’ around him to

                                  26   help him better target Ripley’s customer base. This was a mantra he repeated for more than a year

                                  27   and a half in a weekly management meeting attended by 15 or so people, including me.” Id. ¶ 14.

                                  28   Meyer recalled that “Mr. Pattison also said that he does not want to work with ‘fossils and
                                                                                         15
                                   1   dinosaurs.’” See Ezell, 400 F.3d at 1051 (finding that a supervisor’s statement that he “had a plan

                                   2   to get rid of older workers and replace them with younger, faster workers is direct evidence of

                                   3   discriminatory intent and is sufficient evidence . . . to take his case to trial”). In addition, Pat

                                   4   Stram, a former corporate HR manager at Ripley, stated that she left Ripley after a 13-year career

                                   5   because she felt hurt after several comments Ripley CFO Loblaw made about her age. Sheik Decl.

                                   6   at 217. Based on this evidence, the Court finds that Iljas has established a prima facie case of

                                   7   discrimination.

                                   8                          2.      Pretext

                                   9          Because the Court has found that Iljas has provided enough evidence to establish a prima

                                  10   facie case of age discrimination, the burden shifts to Ripley to produce a legitimate, non-

                                  11   discriminatory reason for terminating Iljas’s employment. See Haley, 871 F. Supp. 2d at 953

                                  12   (N.D. Cal. 2012). Ripley argues that Iljas’s performance suffered during his tenure as General
Northern District of California
 United States District Court




                                  13   Manager of the San Francisco location. ECF Nos. 54 at 9; 56 at 13. Line has testified that Iljas

                                  14   “probably” should have been terminated at this point, but that they specifically created a new

                                  15   position for him, “Senior Manager for Special Projects,” so that he could “land softly.” Rubin

                                  16   Decl. at 11. The role was created specifically for Iljas and ceased to exist after he was terminated.

                                  17   Id. at 47. Ripley claims that Iljas proceeded to underperform in his new role, and thus they were

                                  18   “ultimately forced” to terminate Iljas. ECF No. 54 at 10. According to Line, “I would say

                                  19   probably 95 out of a hundred companies probably would have fired Ian earlier.” Rubin Decl. at

                                  20   10. Pattison says that he asked several Ripley managers whether they had work available for Iljas

                                  21   and they answered in the negative. Id. at 51-55. Thus, Ripley claims that Iljas was ultimately

                                  22   terminated “due to a combination of lack of work and mediocre performance.” ECF No. 54 at 11.

                                  23   The Court concludes that Ripley has successfully articulated a legitimate, non-discriminatory

                                  24   reason for terminating Iljas’s employment. See France, 795 F.3d at 1175.

                                  25                          3.      Dispute of Material Fact

                                  26          Finally, “[w]e come to the crux of this case. Once the [employer] has articulated

                                  27   legitimate, nondiscriminatory reasons for its decision . . . the burden shifted to [Plaintiff] to raise

                                  28   a genuine dispute of material fact as to pretext to avoid summary judgment.” Id. Plaintiffs can
                                                                                          16
                                   1   “demonstrate pretext in either of two ways: (1) directly, by showing that unlawful discrimination

                                   2   more likely than not motivated the employer; or (2) indirectly, by showing that the employer’s

                                   3   proffered explanation is unworthy of credence because it is internally inconsistent or otherwise not

                                   4   believable.” Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1112-13 (9th Cir. 2011). The

                                   5   Ninth Circuit has “repeatedly held that it should not take much for a plaintiff in a discrimination

                                   6   case to overcome a summary judgment motion.” France, 795 F.3d at 1175.

                                   7          Here, Iljas points to several disputes of material fact that preclude summary judgment.

                                   8   First, there is a genuine dispute as to whether Iljas performed incompetently. Iljas points to his

                                   9   performance reviews, awards, and the lack of any negative comments about his work. ECF No. 62

                                  10   at 22. Iljas received one of these awards during his tenure as “Special Projects” manager. ECF

                                  11   No. 63 ¶ 3. Second, there is a genuine dispute as to whether Ripley lacked work for Iljas.

                                  12   Although Pattison claims that he asked several Ripley managers whether they had work available
Northern District of California
 United States District Court




                                  13   for Iljas and they answered in the negative, one of these managers has disputed this

                                  14   characterization. ECF No. 56 at 51-55; Meyer Decl. ¶¶ 6-7. According to Meyer, “[i]t is

                                  15   inaccurate . . . that I declined to offer any work to Mr. Iljas. From when Mr. Iljas became the

                                  16   Senior Director of Special Projects in mid-2014 to when he was fired in August 2017, Mr. Pattison

                                  17   only twice asked me if I had work for Mr. Iljas. Both times I said I did.” Meyer Decl. ¶ 6. There

                                  18   is also evidence that Iljas still had plenty of work to do when he was terminated. Meyer states

                                  19   Iljas was still working on, or had not yet started, outstanding projects at the time he was fired in

                                  20   Mexico, Korea, Niagara Falls, Wisconsin, England, and Denmark. Meyer Decl. ¶ 7. Third, there

                                  21   is a genuine dispute of fact about several discussions and comments made by management in the

                                  22   workplace that could provide circumstantial evidence of discrimination. ECF No. 62 at 23. As

                                  23   many of these comments were considered above in the Court’s discussion of direct evidence of

                                  24   discrimination, they will not be repeated here. On the whole, the Court finds that Iljas has pointed

                                  25   to enough direct and circumstantial evidence that there remains a genuine dispute of material fact

                                  26   as to whether Ripley’s articulated reasons for terminating Iljas’s employment were pretextual

                                  27   cover for age discrimination.

                                  28          In conclusion, the Court finds that Ripley has not met its burden and thus denies summary
                                                                                         17
                                   1   judgment as to Iljas’s age discrimination claim.

                                   2          F.      Breach of Implied Employment Agreement (Third Cause of Action)

                                   3          Ripley moves for summary judgment on Iljas’s claim that Ripley breached an implied

                                   4   employment contract when it terminated him. ECF No. 54 at 27. Iljas claims that Iljas and Ripley

                                   5   entered into an implied-in-fact contract that Iljas’s employment would only be terminated for good

                                   6   cause. Compl. ¶¶ 45-51. Iljas alleges that Ripley broke this contract by firing him for reasons not

                                   7   amounting to good cause. Id. ¶ 49.

                                   8          California is an at-will employment state. The relevant law provides that “[a]n

                                   9   employment, having no specified term, may be terminated at the will of either party on notice to

                                  10   the other.” Cal. Lab. Code § 2922. Section 2922 “establishes a presumption of at-will

                                  11   employment.” Foley v. Interactive Data Corp., 47 Cal. 3d 654, 677 (1988). However, “[w]hile

                                  12   the statutory presumption of at-will employment is strong, it is subject to several limitations.”
Northern District of California
 United States District Court




                                  13   Guz, 24 Cal. 4th at 335. For example, “[t]his presumption may . . . be overcome by evidence

                                  14   that . . . the parties agreed that the employer’s power to terminate would be limited in some way,

                                  15   e.g., by a requirement that termination be based only on ‘good cause.’” Foley, 47 Cal. 3d at 677.

                                  16   This presumption of at-will employment may be overcome by evidence of an express or implied

                                  17   agreement. See id. In general, the issue of whether an implied contract existed between parties is

                                  18   a question of fact. Id. Courts consider factors such as “the personnel policies or practices of the

                                  19   employer, the employee’s longevity of service, actions or communications by the employer

                                  20   reflecting assurances of continued employment, and the practices of the industry in which the

                                  21   employee is engaged.” Id. at 680 (citation omitted). However, the California Supreme Court has

                                  22   cautioned that not “every vague combination of Foley factors, shaken together in a bag,

                                  23   necessarily allows a finding that the employee had a right to be discharged only for good cause.”

                                  24   Guz, 24 Cal. 4th at 337. Rather, courts examine the “totality of circumstances” so as to “enforce

                                  25   the actual understanding” of the parties to an employment agreement. Id. “Where there is no

                                  26   express agreement,” the plaintiff must “demonstrate the existence of an actual mutual

                                  27   understanding on particular terms and conditions of employment. If such evidence logically

                                  28   permits conflicting inferences, a question of fact is presented. But where the undisputed facts
                                                                                          18
                                   1   negate the existence or the breach of the contract claimed, summary judgment is proper.” Id.

                                   2           The first Foley factor, the personnel policies and practices of the employer, favors neither

                                   3   party. Although Ripley’s employee handbook explicitly states that employment is at-will, Ripley

                                   4   has offered no evidence that Iljas ever signed this agreement. See ECF No. 55 at 67. The second

                                   5   Foley factor, longevity of career, favors Iljas because he worked for Ripley for 44 years. Neither

                                   6   party has submitted evidence regarding industry practice, the fourth Foley factor, so this factor is

                                   7   neutral.3

                                   8           The key consideration here is the third Foley factor, assurances of continued employment.

                                   9   Iljas states that Mr. Line, while transitioning Iljas into his new role as Senior Manager for Special

                                  10   Projects, told Iljas that he had “been a loyal, dedicated employee, and you know, you’ll always

                                  11   have a job at Ripley’s.” Sheik Decl. at 194. At the time, Line was Vice President of Attractions

                                  12   and Iljas’s direct boss. Id. at 193. Line disputes that he made such a statement. Iljas’s version of
Northern District of California
 United States District Court




                                  13   events is somewhat bolstered by Meyer’s statement that both Line and Pattison told him that Iljas

                                  14   would have “a job for as long as he wanted.” Meyer Decl. ¶ 11. Both Line and Pattison have

                                  15   denied making such statements. These are disputes of fact here that cannot be decided on

                                  16   summary judgment.

                                  17           Ripley makes several arguments asserting that no reasonable jury could find that an

                                  18   implied contract existed between Iljas and Ripley. First, Ripley argues that the very fact that

                                  19   Ripley considered terminating Iljas’s employment in 2014 is evidence that no such contract

                                  20   existed between them. See ECF No. 54 at 28. In addition, Ripley argues that Iljas never

                                  21   subjectively believed he had a job for life, and points to some of his emails in which he discusses

                                  22   the possibility of his termination. ECF No. 67 at 10-11. The Court need not opine on this

                                  23   evidence except to say that it does not eliminate the disputes between the parties. However, while

                                  24   a reasonable factfinder could interpret these emails in the manner Ripley suggests, a factfinder

                                  25   could also find the emails merely show that Iljas realized or feared Ripley was breaking the

                                  26
                                  27   3
                                        Ripley states in its motion that “[t]he industry standard for such businesses is, without known
                                       exception, at-will employment,” ECF No. 54 at 29, but the assertion is unsupported by any
                                  28
                                       evidence.
                                                                                         19
                                   1   alleged agreement.

                                   2          Ripley’s most persuasive argument is that the “vague statements” alleged by Iljas are

                                   3   insufficient to overcome the at-will presumption. ECF No. 54 at 28. The Court must consider

                                   4   whether these statements, if found credible by a jury, are sufficient in conjunction with other

                                   5   established facts to support the finding of an implied contract. See Sheik Decl. at 194. First, the

                                   6   Court concludes that the statement “you’ll always have a job at Ripley’s” is strong enough to

                                   7   provide the basis for an agreement. See id. This interpretation is strengthened by Line’s position

                                   8   of power within Ripley and over Iljas; if such a promise were indeed made, there would have been

                                   9   no reason for Iljas to doubt Line’s authority to make such a promise. Furthermore, the context of

                                  10   this alleged statement also indicates it was a promise: Line made this alleged assurance while

                                  11   “transitioning” Iljas to his new role. See id. This could have been consideration for Iljas taking on

                                  12   this new role or gracefully departing from his former role. Meyer’s statements, if found credible
Northern District of California
 United States District Court




                                  13   by a jury, provide further evidence of Ripley’s intent to enter into such an agreement. See Meyer

                                  14   Decl. ¶ 11. Finally, Iljas’s 44-year career at Ripley weighs heavily in his favor.

                                  15          Ultimately, it is Iljas’s burden to overcome the presumption of at-will employment and

                                  16   prove that an implied contract existed between the parties. However, the Court finds that there are

                                  17   genuine disputes of facts here and that these alleged facts could provide the basis for the finding of

                                  18   an implied contract. Thus, the Court denies summary judgment.

                                  19          G.      Severance Pay (Sixth and Eighth Causes of Action)

                                  20          The issue before the court is whether an implied contract governing severance pay existed

                                  21   between Ripley and Iljas. See ECF No. 54 at 29. The Sixth Cause of Action pertains to the failure

                                  22   to pay wages at separation of employment in violation of California Labor Code §§ 201 and 203.

                                  23   Compl. ¶¶ 66-72. Neither party disputes that severance pay, if owed, would count as wages under

                                  24   this provision. The Eighth Cause of Action pertains to unlawful and unfair business practices in

                                  25   violation of California Business & Professions Code § 17200 and California Code of Civil

                                  26   Procedure § 526. Compl. ¶¶ 80-90. If Ripley was found liable for violations of the Labor Code

                                  27   because they failed to pay owed severance, this could be grounds for liability under § 17200.

                                  28   Thus, Ripley seeks summary judgment in their favor on the Sixth and Eighth Causes of Action to
                                                                                        20
                                   1   the extent that they are based on allegedly owed severance pay. ECF No. 54 at 1.

                                   2           Iljas alleges that Ripley has a policy and practice of providing long-time employees with

                                   3   one-month’s severance for every year of service upon termination. ECF No. 62 at 15. There is

                                   4   convincing evidence that some severance policy existed when Bob Masterson was president,

                                   5   immediately prior to Pattison. Masterson has stated that it was his practice to give a severance of

                                   6   “one month per year” of service to long term employees who were being terminated and hadn’t

                                   7   “been a thief” or committed “corporate treason.” Sheik Decl. at 241. Masterson provided several

                                   8   examples of this practice in his deposition. See, e.g., id. at 244, 247. Stram also stated that she

                                   9   knew of “quite a few people” who received a severance of one month’s pay per year served. Id. at

                                  10   228. She named Andrea Washington and her son, Lucas Stram, as examples. Id.

                                  11           But Iljas was terminated on Pattison’s watch, not Masterson’s. Although Pattison has

                                  12   admitted that “normally, people get a severance,” Ripley argues that this policy has never been
Northern District of California
 United States District Court




                                  13   formal or existed in writing, that severance has always been discretionary, and that severance

                                  14   under Pattison has not been tied to length of employment. Sheik Decl. at 26; ECF No. 54 at 30.

                                  15   Line stated that Ripley “didn’t have a hard or fast rule” regarding severance and would give

                                  16   different amounts based on the individual circumstances. Sheik Decl. at 106. In addition, Line

                                  17   explained that under the former president Bob Masterson, “whatever Bob decided was at his

                                  18   discretion.” Id. at 108. On the other hand, Line did acknowledge that “there appears to be a

                                  19   precedent under Bob’s presidency” for one month per year of service and that Bob had “reinforced

                                  20   it in several e-mails.” Id. at 185.

                                  21           Ultimately, the numbers speak for themselves. Iljas provides a table listing severed

                                  22   employees, their salaries, and their severance packages. Id. at 277-78. This table does not

                                  23   indicate any coherent policy in distributing severance payments, but instead supports only the

                                  24   theory that severance was determined on discretionary basis. See id. According to the table,

                                  25   severance pay for employees making between $60,000 and $100,000 varied between 21 and 182

                                  26   percent of the “one month per year” standard for which Plaintiff advocates. Id. There simply is

                                  27   not enough evidence for a reasonable jury to conclude that there was an implied contract regarding

                                  28   severance pay for purposes of claims under §§ 201, 203, or 17200. See Westbrook v. Exel Inc.,
                                                                                        21
                                   1   No. CV 09-66-GW(RCX), 2009 WL 10673747, at *5 (C.D. Cal. Aug. 24, 2009) (“Plaintiff,

                                   2   however, argues that the fact that she has presented evidence that Exel had an unwritten

                                   3   (discretionary) severance policy is sufficient to allow the issue of severance pay to go to the jury.

                                   4   It is not.”). Thus, the Court grants Ripley summary judgment as to Iljas’s Sixth and Eighth Causes

                                   5   of Action to the extent that they are based on allegedly owed severance pay under an implied

                                   6   contract.

                                   7          H.      Wrongful Termination in Violation of Public Policy (Seventh Cause of Action)

                                   8          Ripley requests summary judgment in its favor on Iljas’s claim for wrongful termination in

                                   9   violation of public policy. ECF No. 54 at 3. Iljas alleges that Ripley discriminated against him

                                  10   due to his age and/or race/national origin. Compl. ¶ 75. On this basis, Iljas alleges Ripley

                                  11   terminated him “in violation of the public policies of the State of California prohibiting

                                  12   discrimination, as expressed in FEHA, other California statutes, and decisions of the California
Northern District of California
 United States District Court




                                  13   and federal judiciary.” Id. ¶ 76. Iljas has already dismissed his race/national origin claim. See

                                  14   ECF No. 62 at 17 n.1. As to Iljas’s age discrimination claim, the Court has denied summary

                                  15   judgment because there remains an issue of material fact to be decided by a jury. Because this

                                  16   public policy claim is predicated on the age discrimination claim, there necessarily remains a

                                  17   dispute of material fact here as well. Thus, the Court denies summary judgment.

                                  18          I.      Unpled Cause of Action for Failure to Accommodate a Disability

                                  19          Ripley seeks summary judgment in its favor regarding the “unpled cause of action for

                                  20   failure to accommodate a disability.” ECF No. 54 at 3.

                                  21          “[S]ummary judgment is not a procedural second chance to flesh out inadequate

                                  22   pleadings.” Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989, 992 (9th Cir. 2006); see

                                  23   also IV Sols., Inc. v. Conn. Gen. Life Ins. Co., No. CV 13-9026-GW(AJWx), 2015 WL 12843822,

                                  24   at *13 (C.D. Cal. Jan. 29, 2015) (“[C]ourts will not grant or deny summary judgment based on

                                  25   unpled theories or claims unless doing so would cause no prejudice to the opposing party.”).

                                  26          Ripley argues that “Plaintiff has indicated an intent to allege, at some point, a claim that

                                  27   Ripley failed to accommodate a disability – Plaintiff’s need to care for his wife.” ECF No. 54 at

                                  28   25. Iljas responds that he “does not see the need to address arguments about unpled claims.” ECF
                                                                                         22
                                   1   No. 62 at 17 n.1. The Court agrees and declines to adjudicate this unpled claim.

                                   2          J.      Rule 11 Sanctions

                                   3          In its reply brief Ripley invites the Court to sanction Iljas pursuant to Rule 11 of the

                                   4   Federal Rules of Civil Procedure. The Court will decline the invitation.

                                   5          In his complaint, Iljas originally asserted a claim that Ripley engaged in unlawful

                                   6   discrimination on the basis of race/national origin in violation of California Government Code

                                   7   § 12940. Compl. ¶¶ 39-44. Ripley moved for summary judgment on this claim as part of the

                                   8   present cross-motions, and Iljas then dismissed the claim. See ECF No. 62 at 17 n.1. In its reply

                                   9   brief, Ripley now requests Rule 11 sanctions, asserting that these claims were made without any

                                  10   factual basis and in bad faith. ECF No. 67 at 17.

                                  11          Federal Rule of Civil Procedure 11(c)(2) provides that “[a] motion for sanctions must be

                                  12   made separately from any other motion and must describe the specific conduct that allegedly
Northern District of California
 United States District Court




                                  13   violates Rule 11(b). The motion must be served under Rule 5, but it must not be filed or be

                                  14   presented to the court if the challenged paper, claim, defense, contention, or denial is withdrawn or

                                  15   appropriately corrected within 21 days after service or within another time the court sets.” Ripley

                                  16   has not filed a separate motion for sanctions as required. See Campos v. Colvin, No. 13-CV-

                                  17   03327-SI, 2015 WL 2266692, at *4 (N.D. Cal. May 14, 2015) (denying request for sanctions

                                  18   because movant failed to file a separate motion). Also, Iljas dismissed his race/national origin

                                  19   discrimination claim before Ripley filed its motion. This Court already dislikes reflexive requests

                                  20   for sanctions and awards them only “sparingly.” Johnson v. Hewlett-Packard Co., No. C 09-

                                  21   03596 CRB, 2014 WL 3703993, at *5 (N.D. Cal. July 24, 2014) (“The strong public policy in

                                  22   favor of the peaceful resolution of disputes in the courts requires that attorneys not be deterred

                                  23   from pursuing legal remedies because of a fear of personal liability. To decide otherwise would

                                  24   inject undesirable self-protective reservations into the attorney’s counselling role, and prevent

                                  25   counsel from devoting their entire energies to their clients’ interests.” (quoting In Re Marriage of

                                  26   Flaherty, 31 Cal. 3d 637, 647 (1982)). In this case, it would appear that Ripley failed even to read

                                  27   the rule under which it made its motion. The request is denied.

                                  28                                             CONCLUSION
                                                                                         23
                                   1          The Court grants in part and denies in part both motions and holds as follows:

                                   2          1.      Iljas’s motion for summary judgment on his claim for unpaid, vested vacation time

                                   3   is granted in part. Ripley’s vacation policy constitutes an illegal forfeiture under § 227.3. Over

                                   4   his career, Iljas accumulated 645 days or 5,160 hours of vacation time. The Court denies

                                   5   summary judgment as to the number of vacation hours for which Ripley still owes Iljas payment.

                                   6          2.      The Court grants Ripley’s motion for summary judgment and denies Iljas’s motion

                                   7   on Iljas’s § 226 claim.

                                   8          3.      Iljas’s motion for summary judgment on his claim for unpaid wages at termination

                                   9   is granted in part. Ripley violated § 201(a) by failing to issue Iljas’s final paycheck upon

                                  10   termination. The Court orders Ripley to pay Iljas $2,907.36 in penalties pursuant to § 203. The

                                  11   Court denies summary judgment as to whether the final paycheck violated § 201 by failing to

                                  12   include owed vacation pay.
Northern District of California
 United States District Court




                                  13          4.      The Court grants Iljas’s motion for summary judgment on his claim for failure to

                                  14   provide employment and personnel files. Ripley violated §§ 226(c) and 1198.5(b). The Court

                                  15   orders Ripley to pay Iljas a $750 penalty pursuant to § 226(f) and an additional $750 penalty

                                  16   pursuant to § 1198.5(k). The Court orders that, upon application, Iljas may recover his costs and

                                  17   reasonable attorneys’ fees as to this cause of action pursuant to §§ 226(h) and 1198.5(l).

                                  18          5.      The Court denies summary judgment as to Iljas’s age discrimination claim.

                                  19          6.      The Court denies summary judgment as to the issue of whether Iljas and Ripley

                                  20   entered into an implied employment contract.

                                  21          7.      The Court grants summary judgment in Ripley’s favor as to the Sixth and Eighth

                                  22   Causes of Action to the extent they are based on allegedly owed severance pay.

                                  23          8.      The Court denies summary judgment on Iljas’s claim for wrongful termination.

                                  24          9.      The Court denies Ripley’s request to adjudicate the “unpled cause of action.”

                                  25   ///

                                  26   ///

                                  27   ///

                                  28
                                                                                        24
                                   1         10.    The Court denies Ripley’s request to impose sanctions.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 8, 2019
                                                                                    ______________________________________
                                   4
                                                                                                  JON S. TIGAR
                                   5                                                        United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    25
